Appeal from a judgment of Supreme Court, Chautauqua County (Martoche, J.), entered October 16, 2000, convicting defendant upon his plea of guilty of, inter alia, unlawful imprisonment in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Contrary to the contention of defendant, *934Supreme Court did not err in requiring that he waive his right to appeal as a condition of the plea agreement despite the People’s failure to seek such a waiver (see People v Vargas, 258 AD2d 350, 350, lv denied 93 NY2d 903; see generally People v Grant, 99 AD2d 536). That waiver encompasses defendant’s challenges to the factual sufficiency of the plea allocution (see People v Dewitt, 295 AD2d 937, lv denied 98 NY2d 709). We reject the contention of defendant that the court erred in sentencing him as a second felony offender. Defendant waived strict compliance with CPL 400.21 when he admitted the predicate felony and informed the court that he was not challenging the predicate felony statement (see People v Maynard, 294 AD2d 866, lv denied 98 NY2d 699; People v Kennedy, 277 AD2d 814, lv denied 96 NY2d 760; People v Alexander, 98 AD2d 961). Present — Green, J.P., Pine, Hurlbutt, Kehoe and Hayes, JJ.